DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the amendment submitted on 07/01/2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered.
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 07/01/2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.
Claim Objections
Claim 3 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 07/01/2021. Accordingly, the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-21 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 07/01/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8-13, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann (US 5433496).
Regarding claim 1, Zimmermann discloses an outside release mechanism (see fig 2) for a latch, comprising: a first outside release lever (5), the first outside release lever having a first lever (5a) and a second lever (5b); a second outside release lever (6) operatively coupled to the first outside release lever by the second lever (at lower end of 5b as viewed in fig 2) such that movement of the second lever will cause movement of the second outside release lever (col. 3, lines 59-62); and a spring (labeled 29 in fig 1 and 13 in col 4, lines 15-17) operatively coupled to the first lever and the second lever (see fig 1) such that a biasing force of the spring prevents the first lever from contacting and moving the second lever (spring 29 keeps first lever against 19 so as to prevent movement) and the biasing force of the spring must be overcome in order to effectuate movement of the second outside release lever via movement of the second lever of the first outside release lever (see fig 1 and 4, lines 15-17; note that the biasing force of spring 29 must be overcome in order for the first outside release lever 5 to rotate out of its starting position in fig 1 which then causes movement of the second outside release lever 6).
Regarding claim 2, Zimmermann discloses the release mechanism as in claim 1, wherein the spring is configured to gradually increase a required force to operate the outside release mechanism (i.e., as 5 rotates against the bias of spring 29, the spring becomes gradually more compressed which increases the biasing force against which 5 must act).
Regarding claim 6, Zimmermann discloses the outside release mechanism as in claim 1, wherein the first lever is pivotally mounted to the second lever (at 15).
Regarding claim 8, Zimmermann discloses the outside release mechanism as in claim 1, wherein the second lever has a pin (pin which connects 5b to 6) configured to slidably engage (i.e., at least while being assembled) a cam surface (surface of 6 which is engaged with 5b via the pin) of the second outside release lever.  
Regarding claim 9, Zimmermann discloses the outside release mechanism as in claim 1, wherein the first lever has a feature (16a) configured to contact a feature (16b) of the second lever, wherein the biasing force of the spring must be overcome before the feature of the first lever contacts the feature of the second lever.
Regarding claim 10, Zimmermann discloses the outside release mechanism as in claim 9, wherein the first lever and the second lever rotate about the same axis (15).
Regarding claim 11, Zimmermann discloses the outside release mechanism as in claim 10, wherein the feature of the first lever is spaced from the feature of the second lever, when the outside release mechanism is in a first position (position of fig 1).
Regarding claim 12, Zimmermann discloses a vehicle latch (see fig 1), comprising: a claw (3) pivotally mounted to the latch for movement between a latched position (see fig 1) and an open position (see fig 5); a pawl (4) pivotally mounted to the latch for movement between an engaged position (see fig 1) and a disengaged position (see fig 4), wherein movement of the claw from the latched position to the open position is prevented by the pawl when the pawl is in 
Claim 13 is rejected as applied to claim 2 above.
Claim 17 is rejected as applied to claim 6 above.
Claim 18 is rejected as applied to claims 8 and 9 above.
Claim 19 is rejected as applied to claim 10 above.
Regarding claim 21, Zimmermann discloses a release mechanism (see fig 1) for a latch, comprising: a first release lever (5), the first release lever having a first lever (5a) and a second lever (5b); a second release lever (6) operatively coupled to the second lever of the first release lever (at lower end of 5b as viewed in fig 2); and a spring (labeled 29 in fig 1 and 13 in col 4, lines .
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Fox (US 2989333).
Regarding claim 1, Fox discloses an outside release mechanism (fig 2) for a latch, comprising: a first outside release lever (30, 36), the first outside release lever having a first lever (30) and a second lever (36); a second outside release lever (64) operatively coupled to the first outside release lever by the second lever (via 44) such that movement of the second lever will cause movement of the second outside release lever; and a spring (70) operatively coupled to the first lever and the second lever (via 64) such that a biasing force of the spring prevents the first lever from contacting and moving the second lever and the biasing force of the spring must be overcome in order to effectuate movement of the second outside release lever via movement of the second lever of the first outside release lever (see fig 2 and col 3, lines 32-39 & lines 48-51).
Regarding claim 12, Fox discloses a vehicle latch (fig 2), comprising: a claw (53) pivotally mounted to the latch for movement between a latched position and an open position (see col 3, lines 21-27); a pawl (58) pivotally mounted to the latch for movement between an engaged position (see fig 2) and a disengaged position (see col 3, lines 25-27), wherein movement of the claw from the latched position to the open position is prevented by the pawl when the pawl is in the engaged position and wherein the claw is free to move into the open position from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 5433496).
Regarding claim 20, Zimmermann does not explicitly disclose a method of disengaging a pawl from engagement with a claw of a latch as claimed. However, given the structure of the vehicle latch disclosed by Zimmermann (per the rejection of claim 12 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to disengage a pawl from engagement with a claw of a latch. Please note that spring 29 is considered to bias 5a away from 5b since in the neutral .
Claims 5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US 5433496), in view of Kleefeldt et al. (US 4892339), herein referred to as Kleefeldt.
Regarding claim 5, Zimmermann discloses the outside release mechanism as in claim 1, wherein the first outside release lever is operatively coupled to an outside operating member (37; see col 3, lines 19-21) via linkage (38), but does not explicitly disclose wherein the operating member is a handle. 

Kleefeldt, however, discloses that it is known in the art for an outside release lever similar to that taught by Zimmermann to be operatively coupled to an outside handle (col 3, lines 18-20). The purpose for coupling the outside release lever to an outside handle is to achieve the known and expected result of operating the latch from the exterior of a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outside operating member disclosed by Zimmermann to be a handle as taught by Kleefeldt in order to achieve the known and expected result of operating the latch from the exterior of a vehicle. 
Claims 7 and 16 are rejected as applied to claim 5 above.
Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2989333), in view of Nishigami et al. (US 4995654), herein referred to as Nishigami.
Regarding claim 3, Fox discloses the outside release mechanism as in claim 1, wherein the second outside release lever is operatively coupled to an intermittent link (62) which is operatively coupled to a pawl (58), wherein pivotal movement of the first outside release lever about its axis will cause movement of the second outside release lever, the intermittent link, 

Fox does not disclose wherein the intermittent link is operatively coupled to a pawl release lever and the pawl release lever is operatively coupled to the pawl.

Nishigami, however, discloses that it is known in the art for an outside release mechanism (see fig 3) similar to that taught by Fox to include a pawl release lever (41) which is operatively coupled to an intermittent link (44) and a pawl (38). The purpose for including the pawl release lever is to allow for increased flexibility in the spatial mounting of the release mechanism components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle latch disclosed by Fox to include a pawl release lever as taught by Nishigami in order to allow for increased flexibility in the spatial mounting of the release mechanism component. Please note that given the combination, it follows that pivotal movement of the first outside release lever about its axis will cause movement of the second outside release lever, the intermittent link, the pawl release lever and the pawl such that the claw can pivot from the latched position to the unlatched position.
Regarding claim 4, Fox (in view of Nishigami) discloses the outside release mechanism as in claim 3, wherein the pawl release lever and the pawl rotate about the same axis (Nishigami 16; see figs 2 & 3).
Claim 14 is rejected as applied to claim 3 above.
Claim 15 is rejected as applied to claim 4 above.
Response to Arguments
[14]	Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive.  The applicant asserts that the newly amended claims contain an arrangement which is not found in the references utilized.  The examiner disagrees and points to the rejection above which cites where the newly amended claims are found in the previously cited references.  In short, Zimmerman does disclose the limitations added to further narrow the independent claims and these limitations have been cited in the rejections above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses outside release mechanisms for vehicle latches relevant in scope and structure to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached from M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675